

Exhibit 10.1




GREEN DOT CORPORATION CORPORATE TRANSACTION POLICY




The Board of Green Dot Corporation (the “Company”) has determined that it is
appropriate to reinforce the continued attention and dedication of the Company’s
employees to their assigned duties without distraction in circumstances arising
from the possibility of a Corporate Transaction of the Company. The Company
desires to adopt this Corporate Transaction Policy (“Policy”) to provide certain
benefits as set forth below in connection with a Corporate Transaction of the
Company. Where applicable in this Policy, the Company is intended to include any
Parent of the Company, subsidiary of the Company and any successor of the
Company. This Policy is effective as of the Effective Date and will remain in
effect until terminated or modified by the Board.


1.Eligibility. Each employee of the Company who (i) is employed by the Company
immediately prior to the consummation of a Corporate Transaction and (ii) holds
equity awards granted by the Company that are unvested as of immediately prior
to the consummation of a Corporate Transaction (“Employee”).
2.    Benefits upon Termination of Employment following a Corporate Transaction.




(a)    Benefits upon a Qualifying Termination.  If Employee is subject to a
Qualifying Termination at any time during the twelve month period following the
consummation of a Corporate Transaction, then, at such time as the termination
of Employee’s employment (and for employees subject to taxation by the United
States the termination of which constitutes a “separation from service” as
defined in the regulations promulgated under Section 409A of the Code (a
“Separation from Service”)), all outstanding and unvested equity awards then
held by the Employee that were granted prior to the consummation of the
Corporate Transaction (“Pre-Corporate Transaction Equity Awards”) shall have
their vesting fully accelerate such that all Pre-Corporate Transaction Equity
Awards become 100% vested.  For purposes of this Policy any outstanding and
unvested performance-based Pre-Corporate Transaction Equity Awards shall have
their vesting accelerate at “target.” With respect to Pre-Corporate Transaction
Equity Awards that do not contain a “target” level of achievement with respect
to their applicable performance metrics, then such awards shall have their
vesting accelerate in full with respect to any outstanding shares still subject
to such award.
(b)    Definitions. For all purposes hereunder, the following terms shall be
defined as specified below:
(i)    “Board” means the Board of Directors of Green Dot Corporation.
(ii)    “Cause” means any of the following: (i) Employee’s conviction of or plea
of nolo contendere to a felony; (ii) an act by Employee which constitutes gross
misconduct in the performance of Employee’s employment obligations and duties;
(iii) Employee’s act of fraud against the Company or any of its affiliates; (iv)
Employee’s theft or misappropriation of property (including without limitation
intellectual property) of the Company or its affiliates; (v) material breach by
Employee of any confidentiality agreement with, or duties of confidentiality to,
the Company or any of its affiliates that involves Employee’s wrongful
disclosure of material confidential or proprietary information (including
without limitation trade secrets or other intellectual property) of the Company
or of any of its affiliates;

        

--------------------------------------------------------------------------------



(vi) Employee’s public disparagement of the Company, its business, its employees
or board members; (vii) Employee’s continued material violation of Employee’s
employment obligations and duties to the Company (other than due to Employee’s
death or Disability) after the Company has delivered to Employee a written
notice of such violation that describes the basis for the Company’s belief that
such violation has occurred and Employee has not substantially cured such
violation within thirty (30) calendar days after such written notice is given by
the Company.
(iii)     “Corporate Transaction” means a Corporate Transaction as such term is
defined in the Company’s 2010 Equity Incentive Plan.
(iv)     “Code” means the United States Internal Revenue Code of 1986, as
amended.
(v)    “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.
(vi)    “Effective Date” means the date this Policy is adopted by the Board.
(vii)    “Good Reason” means a material reduction in an Employee’s annual base
salary (excluding any reduction affecting substantially all similarly situated
employees); provided that any material reduction shall constitute Good Reason
only if the Company fails to cure such event within thirty (30) days after
receipt from Employee of written notice of the event which constitutes Good
Reason; provided, further, that Good Reason shall cease to exist for an event on
the 90th day following its initial occurrence, and Employee terminates
employment within ten (10) days of expiration of the cure period (or earlier if
the Company notifies Employee that it will not cure such material reduction).
(viii)    “Qualifying Termination” means (A) an involuntary termination of
employment of Employee by the Company without “Cause” at any time following a
Corporate Transaction or (B) a termination of employment by Employee with the
Company for Good Reason. For the avoidance of doubt, a Qualifying Termination
shall not include death, Disability or voluntary resignation of employment by
Employee with the Company.
3.    Preconditions to the Receipt of Benefits.
(a)    Release of Claims.  The receipt of benefits pursuant to this Policy will
be subject to Employee signing, not revoking and returning to the Company within
sixty (60) days of his or her termination of employment (the “Release Deadline”)
a release of claims in favor of the Company (the “Release”).  In the event
Employee does not execute the Release before the Release Deadline or revokes the
Release, no benefits shall be payable under this Policy to such Employee, and
this Policy shall be null and void with respect to such Employee. The Release
shall specifically relate to all of Employee’s rights and claims in existence at
the time of such execution relating to Employee’s employment with the Company,
but shall not include (i) Employee’s rights under this Policy; (ii) Employee’s
rights under any employee benefit plan sponsored by the Company; or
(iii) Employee’s rights to indemnification (if any of such rights exist in favor
of the Employee) under the Company’s bylaws or other governing instruments or
under any agreement addressing such subject matter between Employee and the
Company or under any merger or acquisition agreement addressing such subject
matter; (iv) Employee’s rights of insurance under any liability policy covering
the Company’s officers or (v) claims which Employee may not release as a matter
of law. 
4.    Noncumulation of Benefits. Employee may not cumulate, stock option vesting
and exercisability and restricted stock unit vesting of Company equity awards
under this Policy and any other written agreement with the Company and/or
another plan or policy of the Company.

2    
        

--------------------------------------------------------------------------------



5.    Clawback.  This Policy is subject to the terms and conditions of any of
the Company’s applicable recoupment or clawback policies (as previously adopted,
and as may be amended or restated from time to time).  Notwithstanding the
foregoing, the Company may, in its sole discretion, implement any recoupment or
clawback policies or make any changes to any of the Company’s existing
recoupment or clawback policies, as the Company deems necessary or advisable in
order to comply with applicable law or regulatory guidance (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act).
6.    Amendment or Termination of this Policy. The Board may amend or terminate
this Policy at any time and for any reason. After the consummation of a
Corporate Transaction, the Company may not amend or terminate this Policy with
respect to an Employee except with the consent of such Employee.
7.    Miscellaneous.
(a)    Employment Status.  This Policy does not constitute a contract of
employment or impose on Employee’s any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Employee as an employee,
(ii) to change the status of Employee as an at-will employee, or (iii) to change
the Company’s policies regarding termination or alteration of employment.
(b)    Binding Effect; Successors. In the event of a Corporate Transaction, this
Policy shall, to the extent the Board prior to consummation of such transaction
determines that the assumption or assignment of the Policy is appropriate, be
binding upon the successor or the entity surviving such transaction or the
purchaser of all or substantially all of the Company’s assets.



3    
        